Citation Nr: 0209262	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  96-13 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
intervertebral disc syndrome at L5-S1, currently rated as 10 
percent disabling.  

(The issue of entitlement to service connection for prostate 
cancer will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1963 
to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In September 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

The case was previously before the Board in April 1998, when 
it was remanded for verification of the veteran's service 
along with a medical examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review the issue involving an 
increased rating.  However, the Board is undertaking 
additional development on the issue involving service 
connection for prostate cancer pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected intervertebral disc 
syndrome at L5-S1 is manifested by:  flexion to 70 degrees, 
extension to 10 degrees, lateral flexion to 40 degrees 
bilaterally, x-ray evidence of decreased disc height at L5-
S1, and complaints of pain and discomfort, including 
intermittent pain radiating into the lower extremity.


CONCLUSION OF LAW

The criteria for a 20 percent rating, and not in excess 
thereof, for intervertebral disc syndrome at L5-S1, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
which no final decision has been rendered by VA as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant duty 
to assist the appellant with his claim and to provide him 
notice of evidence needed to support the claim.  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issues being adjudicated below.  The 
appellant has been notified on numerous occasions as to the 
evidence needed to support his claim.  Moreover, the recent 
VA examination provides the medical evidence necessary to 
rate the veteran's service-connected low back disability.  
The Board is undertaking additional development, in the form 
of an examination, for the issue involving the service 
connection for prostate cancer.  

II.  Intervertebral Disc Syndrome

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal treatment for a 
herniated nucleus pulposus.  However, the veteran's May 1990 
separation examination revealed essentially normal findings 
related to the veteran's spine.  In November 1990, a VA 
examination of the veteran was conducted.  The veteran report 
having a chronic backache, but the examination was normal.  

In August 1999 the most recent VA examination of the veteran 
was conducted.  He reported having daily lumbar back pain, 
which intermittently radiated into his right buttock and 
thigh.  He indicated that activity such as yard work would 
exacerbate his back pain.  He described his daily pain as 
mild to moderate and that he treated flare-ups of pain with 
over the counter anti-inflammatory medication and rest.  
Physical examination of the spine revealed no palpable 
tenderness and no muscle spasm.  He had adequate heel and toe 
gait.  There was no evidence of neurologic symptoms.  Range 
of motion testing revealed:  flexion to 70 degrees, extension 
to 10 degrees, lateral flexion to 40 degrees bilaterally.  X-
ray examination confirmed decreased disc space height at L5-
S1.  The examining physician's assessment was that the 
veteran had degenerative disc disease at L5-S1 with mild 
spondylosis at the same level.  The physician indicated that 
the "degree of limitation caused by this pain should overall 
be minimal without the limitation.  I believe his daily 
activities are limited to a minimal to mild amount due to his 
discogenic back pain however, the exacerbations do cause 
significant dysfunction and disability however these appear 
to be infrequent."  

In September 1997, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran indicated that he did not receive regular medical 
treatment for his low back pain.  He testified that he had 
occasion back pain and that he had trouble bending and 
stooping.  

The service connected intervertebral disc syndrome at L5-S1 
is currently rated as 10 percent disabling under diagnostic 
code 5293.  That rating contemplates mild intervertebral disc 
syndrome.  The next higher rating of 20 percent contemplates 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating contemplates severe intervertebral disc 
syndrome with "recurring attacks with intermittent relief."  
Finally, a 60 percent rating contemplates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  The 60 percent disability rating is the 
highest rating assignable under this diagnostic code.  

The evidence supports an increased rating of 20 percent for 
the veteran's service-connected degenerative disc disease at 
L5-S1.  The medical evidence of record reveals that the 
veteran has slight limitation of forward flexion and backward 
extension of the lumbar spine.  He has mild to moderate low 
back pain daily but reports occasional recurring 
exacerbations of pain requiring rest and over-the-counter 
pain medication to treat. The Board believes that this more 
nearly approximates the criteria of a moderate low back 
disability with recurring attacks as contemplated by the 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  However, the evidence does not support the 
assignment of a rating in excess of 20 percent.  He does not 
warrant a 40 percent rating because he does not have severe 
intervertebral disc syndrome.  The evidence of record shows 
that his exacerbations are intermittent rather than his 
relief being so.  He also does not warrant a 60 percent 
rating because there is no evidence of the presence of any of 
the neurologic symptoms contemplated by such a rating.  

Ratings of 60 and 100 percent are assignable for complete 
bony fixation of the spine, ankylosis, or the residuals of a 
fracture of a vertebra.  However, the medical evidence of 
record does not reveal that the veteran suffers from these 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(2001).

As such, the evidence of record supports an increased rating 
of 20 percent, and not in excess thereof, for the veteran's 
service-connected intervertebral disc syndrome at L5-S1.  

III.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
taken into account in the assignment of a 20 percent rating 
for the veteran's service-connected low back disorder.  The 
Board has considered the veteran's claim for an increased 
rating for his low back disorder under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2001).  This has been accomplished in the 
present case as the veteran is assigned a compensable 
disability rating or better for each of the service-connected 
disabilities rated.  Moreover, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  










	(CONTINUED ON NEXT PAGE)

ORDER

An increased rating of 20 percent, and not in excess thereof, 
is granted for intervertebral disc syndrome at L5-S1, subject 
to the law and regulations governing the payment of monetary 
awards.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

